 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE REMEDYHaving found that Respondent engaged in certain unfair labor practices,I shallrecommend that it cease and desist therefrom and that it take certain affirmative actionof the type conventionally ordered in such cases,as provided in the RecommendedOrderbelow,which I find necessary to remedy and to remove the effects of the unfairlabor practices and to effectuate the policies of the Act.Because of the broad scopeof Respondent's threats of reprisal and its demonstrated disposition to carry out itsthreats, and for reasons which are stated inConsolidated Industries, Inc.,108 NLRB60, 61, and cases there cited,I shall recommend a broad cease-and-desist order.Gerald Gooding is being omitted from the usual backpay recommendation, theGeneral Counsel having disclaimed as to him.Upon the basis of the above findings of fact and upon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.By interfering with,restraining,and coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act, Respondent engaged in unfair labor prac-tices proscribed by Section 8(a)(1).2.By laying off Terry Fenton,Gerald Gooding,JarvisNarron,Hontas Morris,and David Glaze on May 16, Howard Casto and James Sadler on May 17, andRichard Vetter and Larry Slack on May 18, Respondent engaged in discrimination todiscourage membership in the Union, and thereby engaged in unfair labor prac-tices proscribed by Section&(a) (3) and(1) of the Act.3.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.[Recommendations omitted from publication.]The Post Publishing CompanyandAppleton,Neenah & MenashaTypographical Union No. 612, International TypographicalUnion,AFL-CIOandAppleton Post-Crescent Craftsman'sUnion,Party to the Contract.Case No. 13-CA-4242.March 15,1962DECISION AND ORDEROn November 20, 1961, Trial Examiner Eugene F. Frey issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.He also found that the Respondent had not engagedin other unfair labor practices and recommended dismissal of the com-plaint as to them.Thereafter, the Respondent filed exceptions tothe Intermediate Report together with a supporting brief.'Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.TheBoard has considered the Intermediate Report, the exceptions and1The Respondent's request fororal argumentis hereby denied,as the record,includingthe exceptions and brief,adequatelypresents the issues and the positions of the parties.136 NLRB No. 23. THE POST PUBLISHING COMPANY273brief, and the entire record in this case, and hereby adopts the findings,conclusions, and recommendations of the Trial Examiner.The RemedyWe agree with the Trial Examiner that an order requiring Respond-ent to withdraw and withhold recognition from the PCCU until andunless it is certified as the exclusive representative of the employees inthe Respondent's mechanical departments is necessary to remedy theunfair labor practices found herein.The facts of the case demonstratethat, for almost the entire period of the PCCU's existence, the Re-spondent has been furnishing virtually all of the financial supportnecessary to carry out its functions.The record further demonstratesthat at a meeting called by the Employer to discuss employee griev-ances which the Respondent viewed as the reason behind the organi-zational drive being made by the ITU, the Respondent unlawfullyoffered to pay the expenses of an attorney to represent the employeesin bargaining negotiations.That offer was made in response to em-ployee expressions of doubt as to the benefits of negotiating with theRespondent under the old system.At the same meeting the Respond-ent expressed its opposition to the ITU and its preference for dealingwith PCCU. Some time after this meeting, employees, who had signedauthorization cards on behalf of the ITU, submitted a formal petitionof withdrawal to the ITU.In our opinion, the above-circumstances warrant a conclusion thatPCCU cannot maintain its exclusive representative status without theRespondent's unlawful support and assistance.While it is true, asMember Rodgers points out, that there has been no criticism or sus-picion cast upon Respondent's relations to the PCCU until the issu-ance of the instant complaint, this is not 'a ground for ignoring theevidence adduced now before us.Accordingly, we shall provide aremedy which will enable the employees freely to select or reject, as thecase may be, the PCCU as their exclusive representative.ORDERUpon the entire record in this case, and pursuant to Section 10 (c) ofNational Labor Relations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent, The Post Publish-ing Company, of Appleton, Wisconsin, its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a)Offering or contributing financial or material assistance andsupport to the Appleton Post-Crescent Craftsman's Union, or anyother labor organization of its employees, or otherwise interferingwith the representation of its employees through a labor organizationof their own choice. 274DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Recognizing said labor organization, or any successor thereto,as the exclusive representative of its employees for purposes of collec-tive bargaining, unless and until said organization has been certifiedby the National Labor Relations Board as the exclusive bargainingrepresentative of such employees in an appropriate unit.(c)Performing, enforcing, or giving any effect to any current con-tract with said labor organization, or to any extension, renewal, modi-fication, or supplement thereof, unless and until saidlabor organiza-tion has been certified by the National Labor Relations Board as theexclusive bargaining representative of its employees in an appropri-ate unit :Provided, however,That nothing herein shall be construedto require Respondent to vary any of the substantive terms of suchcontract, or to prejudice the assertion by the employees of any rightsthey may have thereunder.(d) In any like or related manner interfering with, restraining, orcoercing employees in the exercise of their rights guaranteed by Sec-tion 7 of the Act, except to the extent that such rights may be affectedby an agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8 (a) (3) of the Act,as modified by the Labor-Management Reporting and Disclosure Actof 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw and withhold all recognition from Appleton Post-Crescent Craftsman's Union, or any successor labor organization, asthe exclusive representative of its employees for purposes of collectivebargaining, unless and until said labor organization has been dulycertified by the National Labor Relations Board as such exclusiverepresentative in an appropriate unit.(b)Post in its plant and place of business in Appleton, Wisconsin,copies of the notice attached hereto marked "Appendix." 2 Copies ofsaid notice, to be furnished by the Regional Director for the Thir-teenth Region, shall, after being duly signed by Respondent's repre-sentative, be posted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by any other material.(c)Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to complyherewith.2In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." THE POST PUBLISHING COMPANY275IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe Respondent has violated the Act by conduct other than that foundto be violative herein, be, and it hereby is, dismissed.MEMBER RODGERS,dissenting in part :I agree with my colleagues' finding that the Respondent violatedSection 8(a) (2) and (1) as fully described and found by the TrialExaminer in the Intermediate Report. I also agree with their dis-missal of the 8(a) (3) allegations in the complaint.However, I donot agree with my colleagues' conclusion that the Respondent's unlaw-ful conduct warrants the drastic remedy ordered herein, namely, thesuspension of its bargaining and contract relationship with the Union.The adoption of an order requiring the withholding of recognitionand suspending a contract relationship until the union is certified bythe Board is discretionary with the Board, and such remedy need notbe applied where it would not effectuate the policies of the Act.Con-struction Specialties Company,102 NLRB 1542, enfd. 208 F. 2d 170(C.A. 10).Moreover, where the evidence shows that an employer'sunlawful assistance does not warrant an inference that the union'sability to represent the employees is adversely affected, the Boarddoes not order the suspension of the bargaining or contract relation-ship pending certification.Lykes Bros. Inc. of Georgia,128 NLRB606, 609-611;Geilich Tanning Company,128 NLRB 501, 502;KaiserSteel Corporation,125 NLRB 1039, 1042;Alaska Salmon Industry,Inc., and its Member Employers,122 NLRB 1552;Gibbs Corporation,120 NLRB 1079, 1085;Construction Specialties Company, supra.Indeed, recently, inM. Eskin cQ Son,135 NLRB 666, the Board didnot order the drastic remedy where it found that the employer hadviolated Section 8(2) and (1) by requiring clearance by an assistedunion as a condition of employment or reinstatement; and by requir-ing, as a condition of reinstatement, that certain employees : (1) re-voke all designations of any labor organization except those in favorof the assisted union; (2) revoke withdrawals of checkoff authoriza-tions, and reinstitute such authorizations in favor of the assisted union;(3) request withdrawal of representation petitions filed by anotherlabor organization; (4) request withdrawal of unfair labor practicecharges filed against the assisted union; and (5) hold the assistedunion harmless and release it from any claims whatsoever.In my view, as in the above-cited cases, the record evidence hereindoes not warrant an inference that the Respondent's unlawful assist-ance affected or otherwise limited the Union's ability to represent theRespondent's employees.Thus, the record shows that the Union hasbeen representing Respondent's production employees continuously641795-63-vol. 136----19 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor 38 years without, according to the Board's finding herein, "criti-cism or even suspicion . . . cast upon its legitimacy or independentcharacter, or Respondent's relation to it, so far as this record discloses,until the filing of the charge herein." In addition, all allegations thatmembers of the Union were given preferential treatment under theterms of the collective-bargaining agreement have been found to bewithout merit.Accordingly, in view of the foregoing, and on thebasis of the entire record, I find that the issuance of the Board'scustomary cease and desist order would be sufficient to remedy theunfair labor practices found herein, and that it is unnecessary toresort to the more drastic remedy ordered by my colleagues.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT offer or contribute financial or material assistanceand support to Appleton Post-Crescent Craftsman's Union, orany other labor organization of our employees, or otherwiseinterfere with the representation of our employees through alabor organization of their own choice.WE WILL withdraw and withhold all recognition from theabove-named organization, or any successor labor organization,as the exclusive representative of our employees for purposes ofcollective bargaining, unless and until said labor organization hasbeen duly certified by the National Labor Relations Board assuch exclusive representative in an appropriate unit.WE WILL NOT perform, enforce, or give any effect to any cur-rent contract with the above labor organization, or to any ex-tension, renewal, modification, or supplement thereof, unless anduntil said labor organization has been certified by the NationalLabor Relations Board as the exclusive bargaining representativeof our employees in an appropriate unit.However, in our rela-tions with our employees, we will not vary the wages, hours ofemployment, rates of pay, seniority, or other substantive provi-sions which have been established pursuant to said contract.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of their rightsguaranteed by Section 7 of the Act, except to the extent that suchrights may be affected by an agreement requiring membership ina labor organization as a condition of employment, as authorized THE POST PUBLISHING COMPANY277inSection 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.THE POST PUBLISHING COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice (176 West Adams Street, Chicago 3, Illinois ; Telephone Num-ber, Central 6-9660) if they have any questions concerning this noticeor compliance with its provisions.INTERMEDIATE REPORTSTATEMENT OF THE CASEThe issues on this case are whether Respondent,The Post Publishing Company,'has since November 17, 1960(1) given unlawful aid, assistance,and support ofvarious types to Appleton Post-Crescent Craftsman'sUnion(herein called PCCU),in violation of Section 8(a)(1) and(2) of the National Labor Relations Act, asamended,29 U.S.C. Sec.151,et seq.(herein called the Act),and (2)by enforce-ment of a collective-bargaining agreement with thePCCU,has given preferentialtreatment and benefits to members of that organization thereby further assisting itand discriminating in favor of its members,in violation of Section 8(a) (2) and (3)of the Act.The issues arise on a complaint issued July 14, 1961,by the GeneralCounsel of the National Labor Relations Board,and an answer of Respondent whichdenied the commission of any unfair labor practices.A hearing on the issues was held before Eugene F. Frey, the duly designated TrialExaminer,on August 28 and 29, 1961,in Appleton,Wisconsin,in which all partieswere represented and participated by counsel or other representatives,and wereafforded full opportunity to be heard,to examine and cross-examine witnesses, presentpertinent evidence,argue orally, and file briefs.At the close of General Counsel'scase-in-chief,I denied Respondent'smotion to dismiss the complaint on the merits;similar motions at the close of the whole case were taken under consideration andare now disposed of by the findings and conclusions in this report.The partieswaived oral argument,but filed written briefs which have beencarefullyconsideredby me.Upon the entire record in the case, and from my observation of the witnesses onthe stand,I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is a Wisconsin corporation,with its principal office and place ofbusiness at Appleton,Wisconsin,where it is engaged in the business of newspaperpublication and printing.In the course of its business during the calendar year1960,Respondent had gross receipts in excess of $2,000,000, part of which was re-ceived for advertising of nationally sold products. In the same period,itpurchasedgoods and materials valued in excess of $100,000, which were shipped to its Apple-ton,Wisconsin,plant directly from points outside Wisconsin.Respondent admits,and I find on the above facts,that it is engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDAppleton, Neenah & Menasha Typographical Union No.612, International Typo-graphical Union, AFL-CIO (herein called the Union or ITU),and the PCCU afore-said are labor organizations within the meaning of Section 2(5) of the Act.1The name of Respondent appears as corrected at the hearing. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICEA. The 1959 contract with PCCUPrior to 1921, mechanical employees in the composing room of Respondent'splant in Appleton were represented by the Union, which had a closed-shop contractwith Respondent. In that year, these employees apparently left the ITU and formedthe PCCU as an independent labor organization.From 1921 to the present timePCCU has been their bargaining agent and has negotiated and executed successivecollective-bargaining contractswith Respondent.The most recent contract wasexecuted October 1, 1959, and was operative as modified by addendum effectiveJanuary 1, 1961, until September 30, 1961.Paragraph numbered 3, entitled "Schedule of Working Hours," of the 1959 agree-ment states, in part, "The maximum work-week for members of the Union coveredby this Agreement shall be forty (40) hours during six (6) weekdays.Hours foremployees under this agreement shall be limited to eight (8) hours daily and shall bedivided into two (2) shifts." Paragraph numbered 10(a) (1) of the contract provides:10.ADDITIONAL COMPENSATION-(a) In addition to the usual wages above enumerated for services renderedby the members of the Party of the Second Part:1.The Party of the First Part agrees to provide insurance on the life of eachmember of this Union, payable to such beneficiary as therein named and furtheragreesthat it will upon employmentof any new employeesafter employmentfor a period of three (3) months provide a Policy of Insurance on the life oftheemploye,payable to such beneficiary as suchemployeshall choose in thesum of Five Hundred and no/100 Dollars ($500.00) and in addition, the addi-tional sum of One Hundred and no/100 Dollars ($100.00) each year suchemployecontinues in the employment of the Party of the First Part, but notexceeding the maximum amount of Fifteen Hundred and no/100 Dollars($1500.00). [Emphasis supplied.]General Counsel contends that Respondent violated Section 8(a)(1), (2), and (3)of the Act by the execution and enforcement of these clauses, because they gavepreferential treatment to PCCU members as regards employment security and lifeinsurance benefits.It is well settled that execution of contracts containing clauseswhich clearly provide preferences for employees on the basis of their membershipor nonmembershipin a unionis a violation of Section 8 (a) (1) and (3) of the Act -2However, Respondentmaintainsthat the quoted clauses do not violate the Act,when they are considered in the context of other clauses, in the light of past PCCUand ITU contracts, and the actual administration of theseclausesin the 1959 andearlier PCCU contracts. I think there is merit in Respondent's contention.While the first quoted sentence of paragraph numbered 3 in terms fixes the maxi-mum workweek of "members of the Union," the next sentence and its subparagraphsfixdaily hours and shifts for "employees under this agreement."Since bothsentences as well as the subparagraphs fixing length of shifts (which do not dis-tinguish between "union members" and "employees") appear in one provision deal-ing with schedules of work hours, it would be a strained construction that the partiesmeantto fix overall 40-hour weeks for union members, but not for "other employeesunder this agreement," and at the same time fix daily hour limits for the latter,but not for the former.Considering only the first sentence, as General Counseldoes, it is at best unclear whether the parties meant to fix work hours and maxi-mum workweeks of union members and other "employees under this agreement"in separate ways.The same ambiguity is apparent in paragraph numbered 10(a) (1),for while it at first requires Respondent to provide life insurance for "each mem-ber of this Union," it then requires provision of similar insurance upon the life of"any new employee," and uses only the general term "employee" three times there-after in provisions for payment to beneficiaries and additional insurance coverage.Likewise, the 1961 addendum to the contract uses first "members of the aboveUnion" and then "an employee," in providing for a payraiseand an attendantlimitation on payment for illness.The use of both descriptive phrases in provisionsdealing with the same subject-matter warrants the inference that they were usedinterchangeably and considered synonymous.The inference is strengthened by thefact that (1) both were used in section 2, "Mediation," where the purpose ofmediation was stated to "facilitate any dispute that may arise between the em-2Jim,O'Donnell, Inc.,123 NLRB 1639, 1643:Seaboard Terminal and RefrigerationCompany,114 NLRB 1391. THE POST PUBLISHING COMPANY279ployer and the employees," and the parties agreed that any "member of thisUnion" with a grievance could submit it to a grievance committee which wouldsettle allmatters "arising between the employer and the employees"; (2) otherclauses fixing basic and overtime rates made no mention of either "members of theUnion" or other "employees under this agreement," as separate groups, although itclassified employees according to occupation for rate purposes; (3) provisions deal-ing with the vital matters of seniority, vacations with pay, and sick leave men-tioned "employees" and "any employee" generally.The same interchangeabilityof terms appears in earlier PCCU contracts going back as far as 1940The reasonfor the failure to distinguish between "members of the Union" and "employees"becomes clear from the facts that (1) the last ITU contract was a closed-shop con-tract, under which all mechanical employees were required to be members of thatUnion, and (2) the early succeeding PCCU contracts had union-security clauseswhich recognized that all mechanical employees in the old bargaining unit wouldbecome members of the PCCU, hence their life insurance and pension benefit pro-visions continued the old discriminatory "closed-shop" policy by providing thatsuch benefits would continue for each "member during his membership in saidUnion," and otherwise used the phrase "member of the Union" almost entirelythroughout the contracts; but (3) the specific prerequisite of membership in theUnion as a condition of receipt of insurance benefits and pensions was dropped incontracts from 1940 onward, and the interchangeability of the terms "member of theUnion," "employee," and "any employee" became a recurrent feature after that date.While these facts indicate that the parties, in writing the contracts, accorded nospecial significance to the phrase "members of the union," as contrasted with theterm "employees," the ambiguity of the 1959 contract in this respect entitles the trierof the issue to ascertain the intent of the parties from their practical construction ofthe contract as shown by their operations under it and prior contracts.3The recordshows that in their operations under the PCCU contracts through 1959, the partieshave treated and considered "members of the union" and "employees" as synonymous.When the PCCU was first formed, all mechanical employees in the unit then coveredby the ITU contract joined the PCCU and were accorded all benefits provided by thePCCU contracts, and through the years all employees in said unit have received thesame benefits under the PCCU contracts, whether or not they have joined thePCCU. At the time of the hearing, the bargaining unit contained between 60 and 70employees, all of whom were members of the PCCU except one William Erickson,but he nevertheless has received the same benefits as PCCU members under the 1959contract.In March 1961, Respondent hired six or seven workers for a night shift,who are receiving the same contract benefits as all other employees in the unit,although it is not clear from the record whether they have joined the PCCU 4I find on the above facts that in their practical interpretation and administration ofthe 1959 contract, the parties have treated PCCU members and nonunion employeesin the production department alike as regards all benefits payable thereunder, includinginsurance and other benefits. I conclude that General Counsel has failed to proveby the requisite preponderance of substantial evidence that the 1959 contract in termsgave any unlawful preferential treatment to union members, or that Respondent inits administration of the contract accorded them such preference, in violation of theAct. I grant Respondent's motion to dismiss paragraphs numbered VI(a) and (b) ofthe complaint .5B.Other alleged unlawful assistance to the PCCUGeneral Counsel claims Respondent has given unlawful assistance and support tothe PCCU by (1) allowing it to hold meetings on company property, and to printmeeting notices on company time and with use of company machinery; (2) permittingthe PCCU to engage in union activities on company time and property; (3) donatingthe proceeds of coffee vending machines to the PCCU, and (4) allowing it to use theprofits from the company cafeteria for the benefit of its members.Since its inception, the PCCU has held both regular and special meetings, averag-ing about eight a year, after working hours on company property. Prior to 1952, itsmeetings were held in a library or conference room, also known as the "civic" room,sKrambo Food Stores, Incorporated,106 NLRB 870, 871'These facts are based on uncontradicted testimony of Maurice E. Cartier and SylvesterKneepkens5Other cases cited by General Counsel on this issue are not applicable on the facts, be-cause they involved contracts with clear discriminatory terms, where the Board held thatlack of enforcement of such contracts was no defense 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDon the second floor of Respondent's plant.A new cafeteria was built in the plant in1952, since which time the PCCU has used that area for all meetings, except annualChristmas parties which are held outside the plant.Within the past year at least,notices of PCCU meetings have been printed by PCCU officials during working hourswith the use of plant printing facilities, and posted on the employees' timeclock 6As to the printing of notices,Respondent argues it had no knowledge of the useof its facilities for this purpose.I consider this arguement without merit.Whilethere is no direct proof that company officials actually saw PCCU notices printed onworktime,the record shows that this work was done openly during working hoursin a composing room about 30 by 50 feet in dimensions,in which two supervisorshad their desks within a few feet of the printing equipment where the notices wereset in type,and constantly circulated in the room daily to check the work and itsprogress.These supervisors7were not called to deny knowledge of the printing ofthe notices.Under the circumstances it is a reasonable inference,and I find, thatRespondents knowingly permitted the use of company time and equipment for print-ing of the union notices.For the same reason, I also find that Respondent knew ofand permitted a PCCU official shortly before May 4, 1961, to use company timeand equipment to print a petition requesting the ITU to withdraw the names of thosewho signed it as applicants for membership in that organization,and allowed PCCUmembers to circulate copies and procure signatures of composing room employeeson them during working hours in that room.8When the cafeteria was installed in 1952,the mechanical employees asked Re-spondent to let them run it.Respondent consented,and appointeda PCCU mem-ber, Amil Hofmann,as cafeteria director.9Hofmann operated it until March 1961,when he retired as an employee.In this period,he bought the food, fixed andchanged food prices, handled its accounts,and kept the profits in a separate bankaccount.Respondent exercised no control or supervision over his operation of thecafeteria,and paid him nothing for it; his sole compensation for that work was10 percent of the profits, which he received by arrangement with the PCCU. Shortlyafter he became manager,Respondent told Hofmannthe PCCU couldtake the cafe-teriaprofits and since that time those profits, amounting to about$600 per year,have been used by him mainly to defray the costs of refreshments served at PCCUmeetings and at its annual Christmas parties. In addition,cafeteria personnel haveused its food stocks to serve refreshments at some PCCU meetings.The PCCUnever charged its members or used its own funds for these items, or reimbursed thecafeteria fund therefor.Since Hofmann's retirement another employee has in likemanner continued to manage the cafeteria and disburse its funds for the benefit ofthe PCCU.ioFor many years past,Respondent has provided food vending machines on itspremises for the benefit of employees.For some years before 1959, Respondenttried out several types of coffee vending machines which proved unsatisfactory.During 1959, when the employees spoke about it,GeneralManager Cartier toldthe mechanical employees to procure the type they wanted,so they negotiated aconcession with another distributor,Zaug's, Inc.Respondent approved and per-mitted the installation of the coffee machine,and has since turned over all checksrepresenting its share of the profits from it to the PCCU treasurer who deposits themin the PCCU savings bank account.Between January 30, 1959,and June 16, 1961,the only deposits in that account,totaling about$237, represent checks from thedistributor made out to Respondent but deposited to the creditof PCCU.For a timeduring 1955 and 1956,the PCCU had in like manner received the profits averagingabout $20 every 2 months from a prior coffee machine.SinceRespondent ad-mittedly controls the installation and continuance of such machines on its property,and the proceeds from the concession have always been payable in the first instanceto it, and since these machines are used by all employees,it is obvious that Respond-6 These facts are based on uncontradicted and credited testimony of various Board wit-nesses, ascorroborated in part by testimony of Victor I Minahan, president of Respondent,and Cartier, Its general manager7Phil Bail, supervisor of composing room, and Ira Marsh, foreman of the "ad alley"located in that room.8These facts are based on uncontradieted and credited testimony of Douglas Kranzusch,Bernard H. Kemps, and Sylvester Kneepkens'Hofmannwas secretary of the PCCU for the first 10 years of his employment withRespondent, and was a member of it until he retiredioThese facts are based on uncontradicted and credited testimony of Hofmann. Joseph HPozolinski, Dudley Chaffee, and Kranzusch THE POST PUBLISHING COMPANY281ent has in effect donated its profits from this source to the PCCU, as in the case ofthe cafeteria profits.iiRespondent claims its grant of the cafeteria for PCCU meetings was nondis-criminatory because under company policy the same privilege would be given anyother union representing its employees, and that "mere acts of courtesy or generosityon the part of management cannot be distorted into acts of domination or financialsupport."As to its policy, Cartier testified that Respondent's library or "civic"room is now open for meetings by outside organizations,but he does not say thatitwas in the past or that the cafeteria can be or is in fact used by other organizations.President Minahan testified the same plant meeting privilege has long been extendedto an ITU local representing employees in the Green Bay, Wisconsin, plant ofanother newspaper publisher which is affiliated with Respondent through common-stock ownership, and that the cafeteria,at Appleton would be open for use by anyother union that requested it.However, this self-serving expression of a "policy"which has never been put to the test is not impressive in light of the fact that inpractice Respondent has only allowed the PCCU to meet in the cafeteria, as well asgiving that organization all the profits from the operation.Hence, the cases citedby Respondent which find no violation of the Act where employers afford equaltreatment to all unions,are not controlling here.If the grant of the cafeteria for meetings after workhours,and acquiescence inoccasional use of company time and equipment for preparing and posting unionnotices and soliciting signatures for a petition were the only acts of "courtesy orgenerosity" involved in the case, I would be inclined to agree with Respondent thatthis type of "support" did not amount to a violation of the Act.The PCCU meet-ingswere comparatively infrequent, did not take place on company time, andapparently did not interfere with normal use of the cafeteria by all employees.Preparation and printing of a few meeting notices and one petitionby skilled type-setters and linotype operators could not have cost the Company much in worktime;there is no proof that this printing or the solicitation of signatures to the petition on 1day interfered appreciably with the employees' normal duties or production of Re-spondent's newspaper.These facts must be evaluated in light of the circumstancesthat: (1) the PCCU has been an active labor organization for about 38 years,during which it negotiated and signed yearly contracts with Respondent, and dis-cussed and adjusted grievances with it,operated under a formal constitution andbylaws, elected officers periodically, and conducted private meetings with some ad-herence to parliamentary procedure. (2) In this long period no criticism or evensuspicion has been cast upon its legitimacy or independent character, or Respondent'srelation to it, so far as this record discloses,until the filing of the charge herein. Itis significant that Respondent is not charged with dominationof the PCCU, andGeneral Counsel produced testimony of only one former PCCU officer (Kranzusch)which tended to show that during one contract negotiation meeting in 1955 or 1956Respondent's representatives cut short negotiations on PCCU wage proposals bypresenting a company offer on a "take-it-or-leave-it" basis, which the PCCU acceptedafter private discussion, even though the offer was less than the employees wanted.Other former and present PCCU officers who testified did not corroborate his testi-mony. Such isolated testimony of one instance of lack of good-faith bargaining byRespondent in 1 year cannot warrant a finding that its whole course of dealing withthe PCCU over 38 years has been contaminated by domination and control of thatorganization.(3)According to Cartier's uncontradicted testimony, the parties haveenjoyed amicable relations over the years, with no strikes or work stoppages by theemployees, and amicable adjustment of all grievances between the parties themselveswithout resort to outside arbitration.These are potent factors which militate against a finding of coercive and unlawfulsupportor assistance.SeeChicago Rawhide Manufacturing Company v. N.L.R.B.,221 F. 2d 165, 170 (C.A.7); Hotpoint Co., a division of General Electric Company,a New York Corporation v. N.L.R.B.,289 F. 2d 683, 688, 689 (C.A.7);H. H.Erikson and Erik E. Erikson, co-partners, d/b/a Detroit Plastic Products Company,114 NLRB 1014, 1023-1026.11These facts are based on credited testimony of Cartier, Pozolinski, and Chaffee.Thenature and extent of the donations and Respondent's control of them is also shown by thelack of proof that Respondent charges the PCCU any rental or other carrying charges foroperation of the cafeteria, and the fact that at one time, when the vending machine dis-tributor had commingled profits from the coffee and other vending machines in one check,Cartier admits he told the distributor to separate the profits, and give those from thecoffee machine in a separate check to the PCCU 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever,Respondent's financial assistance to thePCCUwas of such a natureand extent that, in my opinion,it amounted to unlawful assistance and support, forthe following reasons:(1)While the PCCU in its early years derived some income from nominal duespaid by members,12 and has always charged initiation fees for new apprentices andjourneymen,13 dues were eliminated by the members in 1947 or 1948 because theyfelt that the expenses of PCCU were not sufficient to warrant collection of dues, whichhad become difficult. In the past 9 years only about $100 in initiation fees have beencollected.In contrast,in the same latter period Respondent gave thePCCU the fulluse of $600 a year of cafeteria profits, or a total of $5,400, and proceeds of the coffeevending machine which totaled about $120 a year in 1955 and 1956, and about $237from January 1959 to June 1961. There is no proof of the exact receipts of PCCUfrom the vending machine between 1956 and 1959,but it is a reasonable inferencethat they were comparable to those of 1955 and 1956.Thus, from January 1959onward, PCCU has received roughly $700 a year from these sources as a result ofRespondent's benevolence, as against less than $15 a year from initiation fees.Overthe past 5 years, the main expenses of PCCU have been for the refreshments at itsmeetings and annual Christmas parties, with occasional outlays for flowers or othercondolences at death of members, a standard $10 wedding present, and gifts for sickmembers. In 1961,it also paid a local attorney$100 for services in preparation andfiling of reports necessary to comply with the reporting provisions of the 1959 amend-ments to the Act.14 It is clear from these facts that well over 95 percent of the moneyused bythe PCCUin its normal operations since 1959 has come from operations con-trolled by Respondent.isRespondent has thus almost completely subsidized theoperations of the PCCU to such an extent that it has never run into debt, but hasalways had a surplus fund.This subsidy has not been a matter of general or casualbenevolence of Respondent toward all employees, but has been consciously affordedto the PCCU alone, for the record shows that the proceeds from the cafeteria andcoffee machine have come from use of those facilities by about 175 employees, but thenet income has been given to and usedby the PCCU for thebenefit only of its mem-bers, who constitute about a third of the entire company payroll.16I find on thesefacts and circumstances and conclude as a matter of law that Respondents grant ofthese funds to thePCCUconstituted substantial financial support and assistance tothat organization which was well calculated to influence employees to continue theiradherence to that organization,and thus interfered with,restrained,and coercedemployees in their statutory right of free choice of bargaining representative,in viola-tion of Section 8(a) (2) and (1) of the Act.The Carpenter Steel Company,76 NLRB670, 682-684, 688-690;The Standard Transformer Company,97 NLRB 669;Thomp-son Rama Wooldridge, Inc. (Dage Television Division),132 NLRB 993.In support of Respondent's contention,Minahan testified to his understanding thatthese funds were used by PCCU only for recreational and refreshment purposes, andthat if any other union represented the employees, Respondent would have no objec-tion to that organization using the funds "providing the money was used purely for"such purposes. If the funds had been devoted entirely to those purposes, this wouldbring the case more closely within the decision of the Seventh Circuit Court of Appealsin theChicago Rawhide Manufacturing Companycase,supra,where the court foundno violation of the Act in the employer's contribution of moneys to an employeerecreation committee for recreational purposes.However, since some of the moneyshere were used for other union purposes, such as gifts, condolences, and remem-brances, and at least once for an apparent substantial fee to an attorney to handlepurely union business,17 and the contribution of these funds stands out as the salient12Dues were never more than 50 cents a month per member13 It is $2 50 for an apprentice, and $5 for a journeyman14 This might be the $100 withdrawal of June 16 1901, from the PCCU savings account,the only withdrawal listed for the year to that date15Admissions of Dlinahan and Cartier show that Respondent has at all times had con-trol over the cafeteria and vending machine operations through its right to permit thoseoperationson itspremises, which license it could obviously terminate at any time and itsdeliberate arrangements for transfer of the proceeds therefrom directly to the PCCU115PCCU meetings were attended by an average of 30 to 40 members out of a total ofapproximately 60 in the bargaining unit; no other employees attended, of course.TheChristmas parties of the PCCU were exclusive PCCU affairs, as its officers decided whowould be invited to themThe last party, in 1960, was attended by about 50 PCCU mem-bers,with wives, totaling about 100 peopleBut apparently no other employees of Re-spondentwere invited or attended.17The payment to the attorney, whether it be the $100 withdrawal of June M. 1961,from the bank account, or some other sum, occurred after April 1961, and clearly came THE POST PUBLISHINGCOMPANY283feature in the case.(not merged in or overshadowed byanyprevious background orpresent context of other employer conduct denoting dominationof PCCUor otherhostility to employees'rights),and Minahan's testimony indicates that these contribu-tions have never been casual or outright,but are always conditional upon use of thefunds only for limited purposes,Imust conclude that the rulings inChicago RawhideManufacturing Companyand cases of like tenor are not controlling.C.Minahan's speech of April 6, 1961On April 4, 1961, the ITU held an organizational meeting for employees in Apple-ton, which was attended by some mechanical employees of Respondent.On April 6,1961, there was a meeting of PCCU members with Minahan and Cartier in the plantcafeteria after workhours, which was convened at the request of Respondent.At theoutset of this meeting, Minahan told the employees that management had learnedthere were grievances in the production department which had caused some employeesto try to bring the ITU into the plant.After expressing surprise at their dissatis-faction, since no formal grievances had been filed with management for some time,he said that he had asked for the meeting to hear about the grievances, and thenconsider them.He told the men that the Company was not trying to interfere withthose who wanted to join the ITU, or any other organization, as they had a right tojoin any union they desired, and the Company would bargain with any union theychose.He said he did not care if they joined the ITU, but wished to express hisopinion about it.He stated Respondent's preference for continuing to deal with thePCCU, because of 38 years of amicable relations with that organization.He thenexpressed certain objections to the ITU, including its high dues, certain terms in theircontracts which were costly to employers, and that bargaining with the ITU wouldprobably compel Respondent to hire a lawyer and get more help in the plant, whichcould have an effect on the company profit-sharing plan, in which the employees wereinterested.Employees then voiced their grievances, and some complained particularly thatthey were at a disadvantage in negotiating with Respondent, because company officers,with their superior knowledge and the advice of attorneys, were better able to bargainand could draw up contracts in forms which would "mean nothing," while the em-ployees had no time to run their union, were not versed in labor relations, and hadno lawyer to help them, and that they needed one to represent them in bargainingwith RespondentMinahan asked the men who expressed this complaint if "we haveever gypped you?" to which they replied, "We don't know."The course of the meeting to this point is not in dispute.The only conflict arisesover the next remarks of Minahan.According to Board witnesses Haase, Cleveland,Reitz, and Kranzusch, Minahan then turned to Cartier and suggested the possibilitythat Respondent might set aside some funds so that "they" could hire an attorneyto get legal advice in bargaining.18Minahan flatly denied that he made any suchsuggestion, testifying that he told the men that, if this was true, the PCCU should hirean attorney or someone experienced in the field of labor relations to represent them,and that Respondent would have no objection to meeting with such representative.Cartier and employees Bernard H. Kemps and Sylvester Kneepkens supportedMinahan's denial of the statement attributed to him, but Cartier and Kneepkinsadmitted that Minahan said he thought the PCCU "should have a fund for hiring anattorney," and Kneepkens also testified that he and Kemps replied that the PCCUalready had a bank account which was available for that purpose.Kemps did notcorroborate Kneepkens on the last-quoted remark.Considering the fact that Re-spondent has been almost completely and illegally subsidizing the PCCU for someyears past, Respondent's expressed aversion to dealing with the ITU, and its knowl-edge that some employees saw the need for immediate representation by the ITUor some outsider versed in labor relations, and had taken steps to obtain it, as wellas the fact that the four Board witnesses aforesaid were employees of Respondenttestifying against their own possible economic interest, I am inclined to believe thatManahan seized upon the employees' mention of the need for an attorney to throwout the suggestion that Respondent could help the PCCU with funds for this pur-pose, in an attempt to forestall any move by the employees to change their bargain-ing representative. I therefore credit the version of Minahan's remarks given by thefour Board witnesses. I find that Respondent thereby proferred further financialfrom funds which had been built up since January 1959,either from the coffee machineor cafeteria"The context of the remarks indicatesthat "they"meant theemployees or the PCCU,and several employees testifiedthat theyso understood it 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDassistance and support to thePCCUin violation of Section 8 (a) (1) and(2) of theAct.In the context of the substantial and unlawful financial assistance given by Re-spondent to thePCCU,and its readiness to continuethatform of support,as foundabove,Imust conclude and find that its contemporaneous contributions of materialsupport in the form of permission to use plant property,equipment,and companytimefor various union activities,was part of its pattern of continued and substantialsupport of thePCCUwhich was well calculated to coerce and restrain employees inthe exercise of their right freely to choose or change their bargaining representative.Hence, I find that the material support aforesaid given by Respondent also violatedSection 8 (a) (2) and(1) of the Act.19IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in connectionwith Respondent's operations described in section I, above, have a close,intimate,and substantial relationship to trade, traffic,and commerce among the several States,and such of them as have been found to constitute unfair labor practices tend to leadto labor disputes burdening and obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in unfair labor practices in violation ofSection 8(a) (1) and(2) of the Act, I will recommend.that it cease and desist there-from and take certain affirmative action designed to effectuate the policies of the Act.On the above findings of fact, and on the entire record herein,Imake thefollowing:CONCLUSIONS OF LAW1.By offering and contributing financial and other assistance and support toAppleton Post-Crescent Craftsman'sUnion to the extent found above, thereby inter-fering with,restraining,and coercing employees in the exercise of their rights guar-anteed by Section 7 of the Act,Respondent has engaged in and is engaging in unfairlabor practices affecting commerce within the meaning of Sections 8(a) (2) and (1)and 2(6) and(7) of the Act.2.Respondent has ,not violated the Act as alleged in the complaint by its main-tenance and enforcement of its agreement dated October 1, 1959,with the AppletonPost-Crescent Craftsman's Union.[Recommendations omitted from publication.]toRespondent also relies on facts showing that in May 1961, the PCCU members, at aprivate meeting after workhours in which there was a full discussion,voted not to dissolvethe PCCU, and shortly thereafter about 16 members who had previously signed ITU appli-cations caused a formal petition of withdrawal of those applications,signed by all of them,to be given to the ITU. Although the employees'action at the meeting appears on its faceto have been free of management inspiration or control,the fact that the withdrawal peti-tion was prepared,printed, circulated,and signed on company time with use of companyfacilities,under circumstances indicating company acquiescence therein,in the light ofthe substantial assistance to the PCCU otherwise found herein,raises grave doubt whetherthese actions of the employees repudiating ITU and restating their adherence to PCCUwere wholly free of Respondent's Influence.In any event,such employee action,comingafter the unlawful conduct of Respondent,affords no defense thereto.Holland Manu-facturing Company,129 NLRB 776, 785.Hatch ChevroletandLocal 481, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers Union ofAmerica.Case No. 21-CA-4443.March 15,1962DECISION AND ORDEROn October 17, 1961, Trial Examiner Wallace E. Royster issuedhis Intermediate Report in the above-entitled proceeding, finding that136 NLRB No. 26.